UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6279


JORGE GEVARA, a/k/a Jorge Galeas,

                Plaintiff – Appellant,

          v.

BETTY INPOLD,

                Defendant – Appellee,

          and

ALVIN WILLIAM KELLER, JR.; ROBERT C. LEWIS; RICHARD NEELY;
LAWRENCE PARSONS; JEFFREY T. SMITH; JUDY ATWATER; DENNIS E.
MARSHALL; D. HOUSE; J. HYATT; E. COLEMAN,

                Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:10-cv-00454-RJC)


Submitted:   May 19, 2011                          Decided:   May 24, 2011


Before TRAXLER,    Chief    Judge,   and    AGEE   and   KEENAN,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Jorge Gevara, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Jorge       Gevara   seeks    to   appeal    the   district       court’s

order denying his motions for reconsideration and leave to amend

his complaint.         This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen      v.    Beneficial   Indus.    Loan    Corp.,    337   U.S.     541,

545-47 (1949).         The order Gevara seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                      We

dispense   with        oral   argument    because      the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        DISMISSED




                                         3